IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 182 MM 2015
                                          :
                  Respondent              :
                                          :
                                          :
            v.                            :
                                          :
                                          :
CRAIG RYAN HINES,                         :
                                          :
                  Petitioner              :


                                     ORDER



PER CURIAM

      AND NOW, this 21st day of January, 2016, the Application for Leave to File

Original Process is GRANTED, and the “Petition for Assumption of Jurisdiction” is

DENIED.

      Mr. Justice Eakin did not participate in the consideration or decision of this

matter.